Order filed January 10, 2019




                                          In The

                        Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-18-00475-CV
                                      ____________

                      IN THE INTEREST OF L.E.B, A CHILD


                   On Appeal from the County Court at Law No. 1
                             Galveston County, Texas
                         Trial Court Cause No. 10FD0110

                                         ORDER

         No reporter’s record has been filed in this case. The official court reporter for
the County Court at Law No. 1 informed this court that appellant had not made
requested the reporter’s record. On December 11, 2018, the clerk of this court
notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of request for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM